Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2, 3, and 5-9, filed 6/17/22, with respect to the claims have been fully considered and are persuasive. The claim objections and 112(b) and 103 rejections of the claims have been withdrawn. However, new claim objections are applied due to the applicant using method limitations in an apparatus claim.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Applicant claims in Claim 1: 
Line 3: “…DC bus that serves”
Line 5: “converter that supplies”
Lines 7 & 8: “converter that performs… and supplies…”
Line 11: “performs…”
Line 13: “supplies…”
Line 15: “controller, which compares”
Lines 24 & 29: “….applies,…”
The applicant’s use of this verbal language is improper in this apparatus claim. The applicant should change these verbs to “is configured to serve/supply/perform/supply/compare/apply” or some alternative. The examiner notes that the applicant’s use of the “operable to” language is correct (alternative to e.g. “configured to”).
Similarly for Claim 2, applicant claims:
Line 2: “the controller applies”. The same correction as for Claim 2 will need to be made.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a standalone direct current (DC) power supplying system, comprising: a DC bus that serves as a bus line of a DC power supply; a power generator; a first converter that supplies generated power generated by the power generator to the DC bus; a second converter that performs voltage conversion on a bus voltage of the DC bus and supplies to a load appliance; a plurality of storage batteries; a plurality of bidirectional converters that are each connected between each of the plurality of storage batteries and the DC bus, each bidirectionally performs voltage conversion between the [[DC]] bus voltage and a [[DC]] battery voltage of the corresponding storage battery, and each supplies a DC current to the storage battery or to the DC bus; and a controller, which compares the generated power of the power generator with a load power supplied to the load appliance from the second converter, is operable when the generated power exceeds the load power, to cause the bidirectional converters to execute a charging operation that supplies a constant charging current to the corresponding storage batteries, and is operable when the generated power is below the load power, to cause the bidirectional converters to execute a discharging operation that supplies a constant discharging current to the DC bus; the prior art fails to disclose the further inclusion of the combination of wherein the controller applies, when causing the bidirectional converters to execute the charging operation, a first voltage-current characteristic where a current value of the [[DC]] constant charging current increases linearly in keeping with an increase in the [[DC]] bus voltage to the bidirectional converters, the first voltage-current characteristic having a slope in keeping with a remaining battery level of the corresponding storage batteries, and applies, when causing the bidirectional converters to execute the discharging operation, a second voltage-current characteristic where a current value of the [[DC]] constant discharging current decreases linearly in keeping with an increase in the [[DC]] bus voltage to the bidirectional converters, the second voltage-current characteristic having a slope in keeping with a remaining battery level of the corresponding storage batteries.
Dependent Claim 2 is allowed for its dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objection, see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859